 


109 HR 2428 IH: To provide for the protection of the last remaining herd of wild and genetically pure American Buffalo.
U.S. House of Representatives
2005-05-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 2428 
IN THE HOUSE OF REPRESENTATIVES 
 
May 18, 2005 
Mr. Hinchey (for himself and Mr. Bass) introduced the following bill; which was referred to the Committee on Resources 
 
A BILL 
To provide for the protection of the last remaining herd of wild and genetically pure American Buffalo. 
 
 
1.Yellowstone buffalo preservation 
(a)Short titleThis section may be cited as the Yellowstone Buffalo Preservation Act. 
(b)FindingsCongress finds the following: 
(1)More than any other animal, the American buffalo (Bison bison) is a wildlife icon of the United States. The American buffalo is the symbol that represents the Department of the Interior. The American buffalo is profoundly significant to Native American cultures and, perhaps more than any other wildlife species, has influenced our history. 
(2)The American buffalo is still under assault, as it was in the late 19th Century when it was nearly exterminated. At the end of the great slaughter, in which tens of millions of buffalo were killed, only a few hundred wild buffalo remained in the Nation and all were located in Yellowstone National Park. Due to poaching, their numbers were reduced to 25 by the year 1900. 
(3)The offspring of the 25 survivors comprise the Yellowstone buffalo herd and are the only wild, free-roaming American buffalo to continuously occupy their native habitat in the United States. 
(4)The Yellowstone buffalo herd is genetically unique. Unlike captive ranched buffalo, which are now relatively common, the Yellowstone buffalo herd has never interbred with cattle and has retained its wild character. 
(5)Because the Park lacks extensive low elevation winter habitat that provides bison and elk with access to winter forage, wildlife migrate from the high elevation plateau of Yellowstone National Park to lower elevation habitat adjacent to the Park in winter and spring. 
(6)The Yellowstone buffalo herd was exposed to the bacterium Brucella abortus, which can cause the disease brucellosis, in 1917. The only potential way Brucellosis is transmitted between species is through animal ingestion of contaminated reproductive products. Brucellosis can cause abortions in infected animals, but only infectious females who have the bacteria in their reproductive system represent any potential threat of transmission. 
(7)The risk of transmission between wild buffalo and cattle was deemed low in a 1992 General Accounting Office report, and again in a 1998 National Research Council study. In fact, there has never been a confirmed incidence of brucellosis transmission in the wild from buffalo to cattle. Buffalo with brucellosis and cattle have grazed together for over 50 years in the Jackson Hole area south of Yellowstone without any incident of disease transmission. 
(8)Despite these facts, the National Park Service, the United States Forest Service, and the State of Montana Department of Livestock haze, capture, and kill members of the Yellowstone buffalo herd in an attempt to keep them unnaturally confined within Yellowstone National Park. At the same time, approximately 13,000 Yellowstone elk, some of which also harbor brucellosis, are allowed unfettered access to Federal land outside the Park. Since 1984, nearly 4,000 American buffalo have been killed in Montana as a result of this policy. In the winters of 2002 through 2005, 811 buffalo were killed by the Federal and State agencies, including 496 buffalo captured and slaughtered by the National Park Service. 
(9)The key lower elevation habitat needed by American buffalo is on Gallatin National Forest lands adjacent to the north and west sides of the Park. On the north side, taxpayers spent $13,000,000 in 1999 for a private-Federal land exchange intended to make low elevation habitat adjacent to the Yellowstone River accessible to the Yellowstone buffalo herd and other wildlife. The land exchange failed to provide adequate protection and conservation benefits for buffalo, therefore key habitat is not available to the Yellowstone buffalo herd. 
(10)On the west side of the Park, the Horse Butte peninsula provides prime wildlife habitat for grizzly bears, trumpeter swans, bald eagles, wolves, and buffalo. The peninsula comprises approximately 10,000 acres of primarily Gallatin National Forest Federal lands extending into Hebgen Lake. 
(11)National Park Service lands have been set aside for the conservation of resources and values and for the enjoyment and use of all citizens. The Federal lands adjacent to the Park represent some of the most valuable and important wildlife habitat in the lower 48 States. They are integrally connected to the health of wildlife residing seasonally in our Nation’s oldest national park. Together, the Park and the adjacent Federal lands provide some of our Nation’s richest opportunities for recreation, wildlife viewing, family camping, wildlife conservation, fishing, and other recreational and sporting activities. These Federal lands should be preferentially managed to sustain this rich and diverse wildlife resource and to provide the public with enjoyment of this National treasure. 
(c)PurposeThe purpose of this Act is to provide for the protection of the Yellowstone buffalo herd by allowing the Yellowstone buffalo herd to freely roam defined Federal land outside of the Park. 
(d)DefinitionsFor the purposes of this section, the following definitions apply: 
(1)HazingThe term hazing means any individual effort to drive away, obstruct, chase, scare, or deter natural movements of wildlife, including efforts carried out on foot or horseback or efforts aided by machinery, aircraft, or any type of noise making device. 
(2)AgentThe term agent means any person acting on behalf of a State or Federal Government. 
(3)ParkThe term Park means Yellowstone National Park. 
(4)SecretaryThe term Secretary means the Secretary of the Interior. 
(5)Yellowstone buffalo herdThe term Yellowstone buffalo herd means the wild, unfenced buffalo living primarily within Yellowstone National Park. 
(6)Federal landThe term Federal land refers to those lands within the Park and Federal lands adjacent to it on the north and west boundaries within zones 2 and 3 of the Modified Preferred Alternative Map on page 181 of the 2000 Bison Management Plan for the State of Montana and Yellowstone National Park Final Environmental Impact Statement. 
(e)Prohibited acts 
(1)In generalNo agent may kill, haze, or capture any buffalo on Federal land or land held under Federal conservation easements or use any form of bait to lure buffalo from any Federal land onto private land until the duties under subsection (g) are carried out. This prohibition does not apply to legally-authorized, State-managed buffalo hunts.  
(2)Exceptions 
(A)This prohibition shall not apply to an agent or any private party that is found to have been hazing a buffalo if a person is physically endangered or private property was damaged by a buffalo. Neither does this prohibition apply to National Park Service employees who, in the line of duty, need to move buffalo to address immediate physical public safety threats or to end the suffering of an injured buffalo. 
(B)This prohibition shall not apply to non-lethal Federal research on the prevention, transmission, or elimination of brucellosis in buffalo, as long as the research does not result in the removal of individual buffalo from the Park, diminish the wild, free-roaming status of the buffalo, or identify individual buffalo with techniques such as ear tagging, back tagging, or other methods that detract or diminish the quality of the visitor's experience within Yellowstone National Park. 
(f)Penalties 
(1)Initial violationAny individual found to be in violation of subsection (e) for the first time shall be fined not more than $5,000 or imprisoned not more than 1 year, or both. 
(2)Subsequent violationsAny individual found to be in violation of subsection (e) after the first such finding shall be fined not more than $10,000 or imprisoned not more than 2 years, or both. 
(3)RewardOne half of any fine collected under this subsection or $2,500, whichever is less, shall be paid to any person or persons giving information which leads to conviction of a violation of this subsection. 
(4)ExceptionThis subsection shall not apply to a person that is found to have been hazing a buffalo if the person is physically endangered or private property was damaged by a buffalo. 
(g)DutiesThe Secretary and other appropriate Federal agencies shall ensure that the following duties are accomplished not later than 3 years after the date of the enactment of this Act: 
(1)The Yellowstone buffalo herd is allowed to occupy and use Federal Land without being hazed or confined. These lands shall be made available preferentially for buffalo and wildlife use. 
(2)Notwithstanding any other provision of law, management authority of the Yellowstone buffalo herd within the Park is under the sole jurisdiction of the National Park Service. The Gallatin National Forest shall provide National Forest Service habitat and consider buffalo as a native resident wildlife species. 
(3)The Secretary shall not renew or extend any existing grazing permits or leases for grazing allotments in zone 3 during the winter or spring. 
(4)The Secretary shall not issue grazing permits or leases for grazing allotments in zone 3 for which no valid permit or lease exists as of the date of the enactment of this Act, and shall permanently retire the allotments from domestic livestock grazing use notwithstanding any other provision of law. 
(5)The Secretary has negotiated in good-faith to the extent possible with the private land owner in zone 2 in order to make all lands available as bison habitat in the winter and spring seasons as described in section 1(b)(9). 
(6)The Secretary has submitted the study required under subsection (h). 
(7)The National Park Service has disassembled the Stephens Creek Buffalo Capture Facility, and has not constructed a similar facility. 
(8)The National Park Service has prepared a comprehensive feasibility study assessing the benefits and obstacles of using Yellowstone buffalo to reestablish or augment buffalo herds, or both, on public and tribal lands. The study shall provide an objective evaluation of the laws, science, logistics, humane standards, and cost-benefit analysis relevant to such a relocation program. 
(9)The Secretary has made every effort practicable to allow the Yellowstone buffalo herd to freely roam Federal land through incentives and cooperative efforts with adjacent private landowners, including through land and easement acquisition, cattle vaccination, fencing, and landowner agreements pertaining to temporal and spatial separation of livestock from the Yellowstone buffalo herd. 
(h)StudyNot later than 1 year after the date of the enactment of this Act, the United States Forest Service shall report to the Energy and Natural Resources Committee of the Senate and the Resources Committee of the House of Representatives regarding— 
(1)the success or failure of negotiations under subsection (g)(5); and 
(2)whether the Congress should provide the United States Forest Service or the National Park Service with additional authority to insure that all bison winter habitat is made available in zone 2. 
(i)Preference for buffalo and other native wildlifeThe preferential use of Federal land shall be for buffalo and other native wildlife. 
(j)Authorization of research fundingThere is authorized to be appropriated to the Secretary such sums as may be necessary for States, federally recognized Indian tribes, and Federal agencies to more fully understand the epidemiology of brucellosis and to develop improved vaccines and treatments to reduce the prevalence of brucellosis in wildlife and livestock. 
 
